Citation Nr: 0949085	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  09-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right ankle 
disability.

4.  Entitlement to service connection for left ankle 
disability.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for rhinitis.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral hearing 
loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1979 to 
October 1983 with additional service in the reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
July 2007.  A statement of the case was issued in December 
2008, and a substantive appeal was received in February 2009.  
The Veteran appeared at a November 2009 Board video 
conference hearing.  A transcript is of record.    

Additional evidence with a written waiver of preliminary RO 
review were provided in November 2009.  The Board notes that 
the Veteran also testified at the November 2009 video 
conference hearing that he was waiving RO review of the 
additional evidence.

The issues of entitlement to service connection for tinnitus 
and for bilateral hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran indicated that he wished to withdraw the issues of 
entitlement to service connection for bilateral knee 
disability, bilateral ankle disability, sinusitis, and 
rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met as to the issues of entitlement to service 
connection for bilateral knee disability, bilateral ankle 
disability, sinusitis, and rhinitis.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION


Withdrawal of Knee, Ankle, Sinusitis and Rhinitis Issues

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his authorized representative.  38 C.F.R. § 20.204.  

At the hearing before the Board video conference hearing in 
November 2009, the Veteran withdrew his claims of entitlement 
to service connection for bilateral knee disability, 
bilateral ankle disability, sinusitis, and rhinitis.  
Accordingly, the Board does not have jurisdiction to review 
the aforementioned appeals, and they are dismissed.


ORDER

The Veteran's appeal on the issues of entitlement service 
connection for bilateral knee disability, bilateral ankle 
disability, sinusitis, and rhinitis is dismissed.  


REMAND

The remaining issues before the Board involve claims of 
entitlement to service connection for tinnitus and bilateral 
hearing loss.  The Board first notes that entrance 
audiometric examination in September 1979 appears to have 
shown right ear hearing loss disability as defined in 38 
C.F.R. § 3.385 (2009).  Left ear readings were elevated but 
did not meet the definition of hearing loss disability as 
defined by that regulation.  Evidence of record does show 
that the Veteran currently has hearing loss disability in 
both ears.

At the November 2009 Board hearing, the Veteran testified 
that hearing loss was noted sometime in the 1980's (after 
service) when he applied for employment with the city of San 
Antonio fire department.  He indicated that he was not sure 
if those records are still available.  It may very well be 
that such records are not longer available, but in view of 
the fact that the Veteran has identified such records and 
there is no clear indication that a search for such records 
has been conducted, the Board believes VA's duty to assist 
the Veteran mandates an attempt to locate and obtain the 
identified records from the city of San Antonio fire 
department.  

Further, in view of the close relationship between hearing 
loss and tinnitus, the Board believes that appellate review 
of tinnitus should be deferred pending action to obtain any 
available audiometric records from the city of San Antonio 
fire department.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
request copies of any pertinent records 
from the city of San Antonio fire 
department regarding hearing examination 
conducted between October 1983 and 1990 
in connection with any applications for 
employment filed by the Veteran.  


2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues of entitlement to service 
connection for tinnitus and for bilateral 
hearing loss.  If it is determined that 
any hearing loss was noted on entry into 
service, the RO should consider 
aggravation.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


